          Case 4:19-cv-00035-RM-LAB Document 227 Filed 07/14/21 Page 1 of 1




 1

 2

 3

 4
                          IN THE UNITED STATES DISTRICT COURT
 5
                                FOR THE DISTRICT OF ARIZONA
 6
     Russell B. Toomey,
 7                                                     Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
 8
     v.
 9                                                     ORDER
10   State of Arizona; Arizona Board of Regents,
     D/B/A University of Arizona, a governmental
11   body of the State of Arizona; et al.,
12
                          Defendants.
13

14

15           The Court having reviewed Plaintiff’s Motion to Seal Exhibit 1to the Declaration of
16   Christine K. Wee in Support of Plaintiff’s Reply in Support of Motion to Compel Production
17   of Documents (Doc. 211) and finding good cause,
18           IT IS ORDERED THAT the Plaintiff’s Motion is granted. (Doc. 211) The Clerk is
19   instructed to file under seal the lodged document, Doc. 212.
20           Dated this 13th day of July, 2021.
21

22

23

24

25

26
27

28
